Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections 
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 9, “fasterner” should read “fastener”;
Claim 3, in line 3, “fasterner” should read “fastener”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mills (US 562,638).
             
With respect to independent Claim 1, Mills disclose(s): A percussive bell configured to be secured to a support (Fig. 1), the bell comprising a ringer (i in Fig. 1) and a clapper (d3 in Fig. 1) mounted on a base (b in Fig. 1) equipped with a clamping collar (n in Fig. 5) for clamping the bell about the support (page 1, line 5), the clapper being capable of being moved manually over a path of travel for stressing a resilient member (s in Fig. 4), which is arranged to actuate the subsequent displacement of the clapper over  a path for striking the ringer (Fig. 4), the bell wherein the collar comprises a first end secured to the base  (n1 in Fig. 8) and a second free end (n2 in Fig. 8) that is equipped with a first fastener (m3 in Fig. 5), the ringer comprising a second fastener (i1 in Fig. 1), the engagement of which with the first fastener of the collar is arranged to maintain the collar in the state in which it is clamped about the support and to fasten the ringer on the base by means of the collar (Fig. 5).

With respect to Claim 2, Mills teach(es) the bell of independent Claim 1.  Mills further disclose(s): wherein the collar is formed in one piece with the base (Fig. 5).

With respect to Claim 3, Mills teach(es) the bell of independent Claim 1.  Mills further disclose(s): wherein the collar has a flexible strap extending between the two ends thereof (n in Fig. 8), the free end having a tip that supports the first fastener (n2 in Fig. 8).

With respect to Claim 4, Mills teach(es) the bell of Claim 3.  Mills further disclose(s): wherein the strap has a U-shaped geometry on which the tip is positioned in order to close the collar about the support (Fig. 8).
With respect to Claim 5, Mills teach(es) the bell of Claim 3.  Mills further disclose(s): wherein the base has a housing (h in Fig. 1) in which the tip is positioned when the collar is in the state in which it is clamped about the support (Fig. 5).

With respect to Claim 6, Mills teach(es) the bell of Claim 5.  Mills further disclose(s): wherein the housing is positioned underneath a plate on which the bell is positioned in a fixed state (i3 in Fig. 1).

With respect to Claim 7, Mills teach(es) the bell of independent Claim 1.  Mills further disclose(s): wherein the ringer is equipped with a threaded rod (i1 in Fig. 1), the free end of the collar being equipped with a threaded orifice (threaded opening in n2 in Fig. 8).

With respect to Claim 8, Mills teach(es) the bell of Claim 6.  Mills further disclose(s): wherein the plate has an orifice in which the rod is positioned so that the rod is screed inside the orifice positioned in the housing (cx in Fig. 2a).

With respect to Claim 9, Mills teach(es) the bell of Claim 7.  Mills further disclose(s): wherein the ringer has a cap surrounded by a peripheral skirt (i in Fig. 1), the cap having an orifice inside of which the rod is fastened by extending inside the skirt (Fig. 1).

With respect to Claim 10, Mills teach(es) the bell of independent Claim 1.  Mills further disclose(s): wherein the clapper has a central portion that is mounted and rotatable on the base (d2 in Fig. 2), the central portion being positioned below an upper lug provided with a percussive area (f in Fig. 2), the clapper also having a lower displacement lug provided with an actuating area (c’ in Fig. 2), the resilient member being positioned between the clapper and the base that a pressing action  on the actuating area distances the percussive area from the ringer (Fig. 2), while stressing the resilient member, the release of the pressing action actuating the percussive movement generating the percussive of the ringer by the percussive area (Fig. 2).

With respect to Claim 12, Mills teach(es) the bell of Claim 10.  Mills further disclose(s): wherein the base has a lateral extension on which the central portion of the clapper is mounted that it rotates under stress from the resilient member (cx in Fig. 2a). 


Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 11: the prior art does not disclose or suggest: A percussive bell comprising wherein the collar is arranged that it defines an assembly axis of the support, a sagittal assembly plane containing the part of the collar situated the furthest outwards in addition to a transverse plane perpendicular to the assembly plane and contacting the assembly axis, the percussive area extending above the transverse plane, the actuating area extending below the transverse plane, by being offset in the outwards direction relative to the assembly plane in combination with the remaining limitations of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of copending Application No. 16/487292 (Gallois et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claim(s) 1 of copending Application No. 16/487292 by deleting a sagittal assembly plane, an upper lug and a lower displacement lug.  
                This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to percussive bells: US 572,450 (Rockwell); US 285,933 (Serrell); US 625,655 (Eddy); US 499,245 (Nesbitt).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
27 July 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861